Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 10, 2017

The Court of Appeals hereby passes the following order:

A17E0024. STEVENS v. THE STATE.

        Paul D. Stevens, acting pro se, filed an emergency motion for an extension of time
in which to file an application for discretionary appeal. The court order of which he seeks
review was entered on November 14, 2016, and Stevens’ motion seeking an extension
of time to file his application was first received in this court on December 15, 2016. He
did not include a copy of the order, however, which is required by Court of Appeals Rule
40 (b) (2), so the motion was returned to him and then docketed on December 29, 2016,
when it was returned to this Court with all of the necessary paperwork.
        Court of Appeals Rule 31 (a) provides that an application for discretionary appeal
of this type must be filed in this Court within 30 days of the date of the entry of the trial
court’s order being appealed. Rule 31 (i) further provides: “No extensions of time will
be granted to file a discretionary application unless a motion for extension is filed on or
before the application due date.”
        Accordingly, Stevens’ motion for an extension of time not having been filed on
or before the application due date, the motion is DENIED.


                                          Court of Appeals of the State of Georgia
                                                  Clerk’s Office, Atlanta,____________________
                                                                            01/10/2017
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.

                                                                                                , Clerk.